              Case 3:20-cv-03816-JCS Document 3 Filed 06/10/20 Page 1 of 2



 1 Derek A. Newman, State Bar No. 190467
   dn@newmanlaw.com
 2 Sarah L. Forney, State Bar No. 254769
 3 sf@newmanlaw.com
   Newman Du Wors LLP
 4 100 Wilshire Boulevard, Suite 700
   Santa Monica, CA 90401
 5 Phone: (310) 359-8200
   Facsimile: (310) 359-8190
 6
 7 Counsel for Defendant
   Fluent, Inc.
 8
                        UNITED STATES DISTRICT COURT
 9                   NORTHERN DISTRICT OF CALIFORNIA
10
   COQUESE HOLDEN, an individual,            Case No. 3:20-cv-03816
11
             Plaintiff,                      DEFENDANT FLUENT, INC.’S
12                                           CERTIFICATION OF
        v.                                   INTERESTED ENTITIES OR
13
                                             PERSONS
14 FLUENT,     INC., a  Delaware
   corporation doing business in California,
15 and DOES 1–50,
16             Defendants.
17
18
19        Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other
20 than the named parties, there is no such interest to report.
21
22
23
24
25
26
27
28
                                            1
         DEFENDANT FLUENT, INC.’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
            Case 3:20-cv-03816-JCS Document 3 Filed 06/10/20 Page 2 of 2



 1 Dated: June 10, 2020                  Respectfully submitted,
 2                                       Newman Du Wors LLP
 3
 4                                       /s/ Derek A. Newman
                                         Derek A. Newman, State Bar No. 190467
 5                                       dn@newmanlaw.com
 6                                       Sarah L. Forney, State Bar No. 254769
                                         sf@newmanlaw.com
 7
 8                                       Counsel for Defendant
                                         Fluent, Inc.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
        DEFENDANT FLUENT, INC.’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
